Case 6:20-cv-00482-ADA Document 44-15 Filed 11/04/20 Page 1 of 3




        EXHIBIT 13
11/3/2020             Case 6:20-cv-00482-ADA Document       44-15
                                              United States Patent     Filed 11/04/20
                                                                   and Trademark Office Page 2 of 3




    Assignment abstract of title for Application 10262834
     Invention               Patent                 Publication             Application               PCT                International
     title/Inventor          7424020                20030067915             10262834                                     registration
     NETWORK                 Sep 9, 2008            Apr 10, 2003            Oct 3, 2002
     NODES
     Christoph
     Ochsner



    Assignments (5 total)
     Assignment 5

     Reel/frame                         Execution date                     Date recorded                    Properties         Pages
     052372/0675                        Nov 26, 2019                       Apr 10, 2020                     150                45
     Conveyance
     ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     ALCATEL LUCENT                                                        SEAN D. BURDICK
                                                                           2537 W. STATE STREET
                                                                           SUITE 220
                                                                           BOISE, ID 83702
     Assignee
     WSOU INVESTMENTS, LLC
     11150 SANTA MONICA BLVD.
     SUITE 1400
     LOS ANGELES, CALIFORNIA 90025

     Assignment 4

     Reel/frame                         Execution date                     Date recorded                    Properties         Pages
     033868/0001                        Aug 19, 2014                       Sep 30, 2014                     1610               173
     Conveyance
     RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     CREDIT SUISSE AG                                                      KIRKLAND & ELLIS LLP
                                                                           ATTN: HAYLEY SMITH SR. LEGAL ASSISTANT
                                                                           601 LEXINGTON AVENUE
                                                                           NEW YORK, NY 10022
     Assignee
     ALCATEL LUCENT
     3, AVENUE OCTAVE GRÉARD , 75007
     PARIS
     FRANCE
     Assignment 3



https://assignment.uspto.gov/patent/index.html#/patent/search/resultAbstract?id=7424020&type=patNum                                      1/2
11/3/2020             Case 6:20-cv-00482-ADA Document       44-15
                                              United States Patent     Filed 11/04/20
                                                                   and Trademark Office Page 3 of 3
     Reel/frame                         Execution date                     Date recorded                Properties   Pages
     029821/0001                        Jan 30, 2013                       Jan 30, 2013                 3531         257
     Conveyance
     SECURITY AGREEMENT
     Assignors                                                             Correspondent
     ALCATEL LUCENT                                                        DANIEL ST. ONGE, ESQ.
                                                                           KIRKLAND & ELLIS LLP
                                                                           601 LEXINGTON AVENUE
                                                                           NEW YORK, NY 10022
     Assignee
     CREDIT SUISSE AG
     ELEVEN MADISON AVENUE
     NEW YORK, NEW YORK 10010
     Assignment 2
     Reel/frame                         Execution date                     Date recorded                Properties   Pages
     051061/0097                        Nov 30, 2006                       Nov 20, 2019                 11           13
     Conveyance
     CHANGE OF NAME (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     ALCATEL                                                               MARY T. POREMBA
                                                                           600-700 MOUNTAIN AVENUE
                                                                           ROOM 6E-210
                                                                           MURRAY HILL, NJ 07974-0636
     Assignee
     ALCATEL LUCENT
     SITE DE NOKIA PARIS-SACLAY
     ROUTE DE VILLEJUST
     91620 NOZAY
     FRANCE

     Assignment 1
     Reel/frame                         Execution date                     Date recorded                Properties   Pages
     013490/0536                        Sep 6, 2002                        Nov 13, 2002                 1            2
     Conveyance
     ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     OCHSNER, CHRISTOPH                                                    SUGHRUE MION, PLLC
                                                                           DAVID J. CUSHING
                                                                           2100 PENNSYLVANIA AVENUE, N.W.
                                                                           SUITE 800
                                                                           WASHINGTON, D.C. 20037-3213
     Assignee
     ALCATEL
     54, RUE LA BOETIE
     75008 PARIS
     FRANCE




https://assignment.uspto.gov/patent/index.html#/patent/search/resultAbstract?id=7424020&type=patNum                          2/2
